 1                                              The Honorable Robert S. Lasnik
 2

 3
 4

 5

 6
 7
                          UNITED STATES DISTRICT COURT
 8                       WESTERN DISTRICT OF WASHINGTON
 9                                 AT SEATTLE

10
     IN RE IMPINJ, INC. SECURITIES       No. 3:18-cv-5704-RSL
11   LITIGATION
                                         ORDER APPROVING
12                                       DISTRIBUTION PLAN
13

14
15

16

17
18

19

20

21
22

23

24

25
26
                                                              BYRNES & KELLER LLP
27   ORDER APPROVING                                       1000 Seco nd Avenue, 38t h Floor
                                                             S eat t le , Wa s h i n g t o n 9 8 1 0 4
     DISTRIBUTION PLAN                                       Telepho ne: (206) 622-2000
 1          WHEREAS, this matter was brought before the Court by way of Lead Plaintiff’s motion
 2   to determine whether the proposed Distribution Plan of the Net Settlement Fund created by the
 3   Settlement achieved in the Action should be approved. The Court having reviewed and
 4   considered all the materials and arguments submitted in support of the motion, including the
 5   Memorandum of Law in Support of Lead Plaintiff’s Unopposed Motion for Approval of
 6   Distribution Plan and the Declaration of Eric J. Miller in Support of Lead Plaintiff’s Unopposed
 7   Motion for Approval of Distribution Plan (the “Miller Declaration”); and
 8          WHEREAS, this Order incorporates by reference the definitions in the Stipulation and
 9   Agreement of Settlement dated July 9, 2020 (Dkt. # 91-2) (the “Stipulation”) and the Miller
10   Declaration, and all capitalized terms not otherwise defined herein shall have the same meanings
11   as set forth in the Stipulation and Miller Declaration.
12          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
13          1.      Jurisdiction – The Court has jurisdiction to enter this Order and over the subject
14   matter of the Action as well as personal jurisdiction over all Parties to the Action, including each
15   of the Settlement Class Members, for purposes of this Settlement.
16          2.      Notice – Notice of Lead Plaintiff’s motion for approval of the proposed Plan of
17   Allocation was given to all Settlement Class Members who could be identified with reasonable
18   effort. The form and method of notifying the Settlement Class of the motion for approval of the
19   proposed Plan of Allocation satisfied the requirements of Rule 23 of the Federal Rules of Civil
20   Procedure, the United States Constitution (including the Due Process Clause), the Private
21   Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other
22   applicable law and rules; constituted the best notice practicable under the circumstances; and
23   constituted due and sufficient notice to all persons and entities entitled thereto.
24          3.      Distribution Plan Approval í /HDG 3ODLQWLII¶V SODQ IRU GLVWULEXWLRQ RI WKH 1HW
25   Settlement Fund to Authorized Claimants is APPROVED. Accordingly:
26

27
                                                                                       BYRNES & KELLER LLP
     ORDER APPROVING                                    -1-                      1 0 0 0 S ec o nd A v e n u e, 3 8 t h F lo o r
                                                                                      S eat t le , Wa s h i n g t o n 9 8 1 0 4
     DISTRIBUTION PLAN                                                               Telepho ne: (206) 622-2000
 1                (a)     The administrative recommendations of the Court-approved Claims
 2         Administrator, A.B. Data Ltd.’s Class Action Administration Company (“A.B. Data”), to
 3         accept the Timely Eligible Claims, as stated in Exhibit D to the Miller Declaration, and
 4         the Late But Otherwise Eligible Claims, as stated in Exhibit E to the Miller Declaration,
 5         are adopted;
 6                (b)     The Claims Administrator’s administrative recommendations to reject the
 7         Rejected Claims, as stated in Exhibit F to the Miller Declaration, are adopted;
 8                (c)     A.B. Data is directed to conduct the Initial Distribution of the Net
 9         Settlement Fund, after deducting all payments previously allowed and the payments
10         approved by this Order and after deducting the payment of any estimated taxes, the costs
11         of preparing appropriate tax returns, and any escrow fees, while maintaining a 5% reserve
12         from the Net Settlement Fund to address any tax liability or claims administration-related
13         contingencies that may arise.
14                Specifically, as stated in paragraph 39(a) of the Miller Declaration:
15                (1) A.B. Data will calculate award amounts for all Authorized Claimants as if the
16                entire Net Settlement Fund were to be distributed now. In accordance with the
17                Court-approved Plan of Allocation, A.B. Data will calculate each Authorized
18                Claimant’s pro rata share of the Net Settlement Fund based on the amount of the
19                Authorized Claimant’s Recognized Claim in comparison to the total Recognized
20                Claims of all Authorized Claimants; (2) A.B. Data will then, in accordance with
21                the terms of the Court-approved Plan of Allocation, eliminate from the Initial
22                Distribution any Authorized Claimant whose total pro rata share of the Net
23                Settlement Fund is less than $10.00. These Claimants will not receive any
24                payment from the Net Settlement Fund and will be so notified by A.B. Data;
25                (3) After eliminating Claimants who would have received less than $10.00, A.B.
26                Data will recalculate the pro rata shares of the Net Settlement Fund for
27
                                                                                  BYRNES & KELLER LLP
     ORDER APPROVING                                 -2-                    1 0 0 0 S ec o nd A v e n u e, 3 8 t h F lo o r
                                                                                 S eat t le , Wa s h i n g t o n 9 8 1 0 4
     DISTRIBUTION PLAN                                                          Telepho ne: (206) 622-2000
 1                Authorized Claimants who would have received $10.00 or more based on the
 2                amount of the Authorized Claimant’s Recognized Claim in comparison to the
 3                total Recognized Claims of all Authorized Claimants who would have received
 4                $10.00 or more. This pro rata share is the Authorized Claimant’s “Distribution
 5                Amount”; (4) Authorized Claimants whose Distribution Amount calculates to less
 6                than $200.00 will be paid their full Distribution Amount in the Initial Distribution
 7                (“Claims Paid in Full”). These Authorized Claimants will receive no additional
 8                funds in subsequent distributions; and (5) 95% of the remaining balance of the
 9                Net Settlement Fund will be distributed pro rata to Authorized Claimants whose
10                Distribution Amount calculates to $200.00 or more. The remaining 5% of the Net
11                Settlement Fund will be held in the Reserve to address any tax liability or claims
12                administration-related contingencies that may arise following the Initial
13                Distribution. To the extent the Reserve is not depleted, the remainder will be
14                distributed in the Second Distribution described in subparagraph (f) below.
15                (d)     To encourage Authorized Claimants to cash their checks promptly, all
16         distribution checks will bear the following notation: “CASH PROMPTLY. VOID AND
17         SUBJECT TO REDISTRIBUTION IF NOT CASHED BY [DATE 90 DAYS AFTER
18         ISSUE DATE].” Lead Counsel and A.B. Data are authorized to take appropriate action to
19         locate and contact Authorized Claimants who have not cashed their checks within said
20         time as detailed in paragraph 39(b) footnote 9 of the Miller Declaration;
21                (e)     Authorized Claimants who do not cash their Initial Distribution checks
22         within the time allotted or on the conditions stated in paragraph 39(b) footnote 9 of the
23         Miller Declaration will irrevocably forfeit all recovery from the Settlement, and the funds
24         allocated to these stale-dated checks will be available to be distributed to other
25         Authorized Claimants in the Second Distribution. Similarly, Authorized Claimants who
26         do not cash their distribution checks in the second or subsequent distributions, should
27
                                                                                  BYRNES & KELLER LLP
     ORDER APPROVING                                 -3-                    1 0 0 0 S ec o nd A v e n u e, 3 8 t h F lo o r
                                                                                 S eat t le , Wa s h i n g t o n 9 8 1 0 4
     DISTRIBUTION PLAN                                                          Telepho ne: (206) 622-2000
 1         such distributions occur, within the time allotted or on the conditions stated in paragraph
 2         39(b) footnote 9 of the Miller Declaration will irrevocably forfeit any further recovery
 3         from the Net Settlement Fund;
 4                (f)     After A.B. Data has made reasonable and diligent efforts to have
 5         Authorized Claimants cash their Initial Distribution checks (as provided in paragraph
 6         39(b) footnote 9 of the Miller Declaration), but not earlier than seven (7) months after the
 7         Initial Distribution, A.B. Data will, after consulting with Lead Counsel, conduct the
 8         Second Distribution in which any amount remaining in the Net Settlement Fund after the
 9         Initial Distribution, including from the Reserve and the funds for all void stale-dated
10         checks, after deducting A.B. Data’s unpaid fees and expenses incurred in administering
11         the Settlement, including A.B. Data’s estimated costs of conducting the Second
12         Distribution, and after deducting the payment of any estimated taxes, the costs of
13         preparing appropriate tax returns, and any escrow fees, will be distributed to all
14         Authorized Claimants in the Initial Distribution (other than Claims Paid in Full) who
15         cashed their Initial Distribution check and are entitled to receive at least $10.00 from the
16         Second Distribution based on their pro rata share of the remaining funds. Additional
17         distributions, after deduction of costs and expenses as described above and subject to the
18         same conditions, may occur thereafter at six-month intervals until Lead Counsel, in
19         consultation with A.B. Data, determines that further distribution is not cost-effective;
20                (g)     When Lead Counsel, in consultation with A.B. Data, determines that
21         further distribution of the funds remaining in the Net Settlement Fund is not cost-
22         effective, if sufficient funds remain to warrant the processing of Claims received after
23         April 9, 2021, those Claims will be processed, and any otherwise valid Claims received
24         after April 9, 2021, as well as any earlier-received Claims for which an adjustment was
25         received after April 9, 2021, that resulted in an increased Recognized Claim, will be paid
26         in accordance with subparagraph (h) below. If any funds remain in the Net Settlement
27
                                                                                   BYRNES & KELLER LLP
     ORDER APPROVING                                 -4-                     1 0 0 0 S ec o nd A v e n u e, 3 8 t h F lo o r
                                                                                  S eat t le , Wa s h i n g t o n 9 8 1 0 4
     DISTRIBUTION PLAN                                                           Telepho ne: (206) 622-2000
 1         Fund after payment of these late or late-adjusted Claims, the remaining balance of the
 2         Net Settlement Fund, after payment of any unpaid fees or expenses incurred in
 3         administering the Net Settlement Fund and after the payment of any estimated taxes, the
 4         costs of preparing appropriate tax returns, and any escrow fees, will be contributed to the
 5         Investor Protection Trust (“IPT”);
 6                (h)     No new Claims may be accepted after April 9, 2021, and no further
 7         adjustments to Claims received on or before April 9, 2021, that would result in an
 8         increased Recognized Claim may be made for any reason after April 9, 2021, subject to
 9         the following exception. If Claims are received or modified after April 9, 2021, that
10         would have been eligible for payment or additional payment under the Court-approved
11         Plan of Allocation if timely received, then, at the time that Lead Counsel, in consultation
12         with A.B. Data, determines that an additional distribution is not cost-effective as
13         provided in subparagraph (g) above, after payment of any unpaid fees or expenses
14         incurred in connection with administering the Net Settlement Fund and after deducting
15         the payment of any estimated taxes, the costs of preparing appropriate tax returns, and
16         any escrow fees, these Claimants, at the discretion of Lead Counsel and to the extent
17         possible, may be paid their distribution amounts or additional distribution amounts on a
18         pro rata basis that would bring them into parity with other Authorized Claimants who
19         have cashed all their prior distribution checks;
20                (i)     The Court finds that the administration of the Settlement and the proposed
21         distribution of the Net Settlement Fund comply with the terms of the Stipulation and Plan
22         of Allocation approved by this Court and that all persons involved in the review,
23         verification, calculation, tabulation, or any other aspect of the processing of the Claims
24         submitted, or who are otherwise involved in the administration or taxation of the
25         Settlement Fund or the Net Settlement Fund, are hereby released and discharged from
26         any and all claims arising out of that involvement, and all Settlement Class Members and
27
                                                                                  BYRNES & KELLER LLP
     ORDER APPROVING                                 -5-                    1 0 0 0 S ec o nd A v e n u e, 3 8 t h F lo o r
                                                                                 S eat t le , Wa s h i n g t o n 9 8 1 0 4
     DISTRIBUTION PLAN                                                          Telepho ne: (206) 622-2000
 1          other Claimants, whether or not they receive payment from the Net Settlement Fund, are
 2          hereby barred from making any further claims against the Net Settlement Fund, Lead
 3          Plaintiff, Lead Counsel, the Claims Administrator, the Escrow Agent or any other agent
 4          retained by Lead Plaintiff or Lead Counsel in connection with the administration or
 5          taxation of the Settlement Fund or the Net Settlement Fund, or any other person released
 6          under the Settlement beyond the amounts allocated to Authorized Claimants;
 7                   (j)    All of A.B. Data’s fees and expenses incurred in the administration of the
 8          Settlement and estimated to be incurred in connection with the Distribution of the Net
 9          Settlement Fund as stated in the invoices attached as Exhibit G to the Miller Declaration
10          are approved, and Lead Counsel is directed to pay the outstanding balance of
11          $102,867.67 out of the Settlement Fund to A.B. Data; and
12                   (k)    Unless otherwise ordered by the Court, A.B. Data may destroy the paper
13          copies of the Claims and all supporting documentation one (1) year after the Initial
14          Distribution, and one (1) year after all funds have been distributed may destroy electronic
15          copies of the same.
16          4.       Retention of Jurisdiction í 7KLV &RXUW UHWDLQV MXULVGLFWLRQ WR FRQVLGHU DQ\
17   further applications concerning the administration of the Settlement, and any other and further
18   relief that this Court deems appropriate.
19          IT IS SO ORDERED this 21st dayy off June, 2021.
20

21                                                 ______________________________
22                                                 R b S
                                                   Robert    L ik
                                                          S. Lasnik
                                                   United States District Judge
23

24

25   Presented by:

26   BYRNES & KELLER LLP
27
                                                                                    BYRNES & KELLER LLP
     ORDER APPROVING                                   -6-                    1 0 0 0 S ec o nd A v e n u e, 3 8 t h F lo o r
                                                                                   S eat t le , Wa s h i n g t o n 9 8 1 0 4
     DISTRIBUTION PLAN                                                            Telepho ne: (206) 622-2000
 1   /s/ Bradley S. Keller
     Bradley S. Keller, WSBA# 10665
 2   1000 Second Avenue, 38th Floor
 3   Seattle, Washington 98104
     Telephone: (206) 622-2000
 4   Facsimile: (206) 622-2522
     bkeller@byrneskeller.com
 5
     Liaison Counsel for Lead Plaintiff Employees’
 6   Retirement System of the City of Baton
 7   Rouge and Parish of East Baton Rouge

 8

 9

10
11

12

13

14
15

16

17
18

19

20

21
22

23

24

25
26

27
                                                                 BYRNES & KELLER LLP
     ORDER APPROVING                                 -7-   1 0 0 0 S ec o nd A v e n u e, 3 8 t h F lo o r
                                                                S eat t le , Wa s h i n g t o n 9 8 1 0 4
     DISTRIBUTION PLAN                                         Telepho ne: (206) 622-2000
